OPINION OF THE COURT BY
WHITING, J.
A trial was had before the District Magistrate of Hanalei, Kauai, and judgment rendered for the plaintiff. The defendant appealed to the Circuit Court, jury waived, and in his notice *347of appeal simply states that it is on questions of law, and does not specify the points raised. The certificate of the District Magistrate states that the defendant appeals on questions of law, but does not set them forth, nor do they appear in the record.
Magoon. <& Edings, for plaintiff.
E. JoJmson, for defendant.
The Circuit Court dismissed the defendant’s appeal on the ground that no points of law were certified by the District Magistrate, and confirmed the judgment of the Magistrate.
The Circuit Court was right in its decision. The defendant not taking a general appeal but confining his appeal to questions of law, he must have those questions properly certified by the Magistrate, otherwise there is nothing for the Appellate Court to consider and determine.
Judgment of the Circuit Court affirmed.